Citation Nr: 0421192	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-24 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
osteoarthritis of the shoulder and knees.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
January 1943 and from May 1945 to March 1946.  He was a 
prisoner of war (POW) from April 9, 1942 to January 22, 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in August 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which found that 
new and material evidence had not been received to reopen the 
veteran's claims of entitlement to service connection for 
ischemic heart disease and osteoarthritis of the shoulder and 
knees.  

In regard to the former issue, the Board observes that in the 
February 2003 statement of the case, the RO reopened the 
claim on the basis that regulations pertaining to former POWs 
were amended effective August 1993 and denied the veteran's 
service connection claim on the merits.  The Board notes that 
when there is an intervening change in the law or regulation 
creating a new basis for entitlement to benefits, the 
veteran's claim under the liberalizing regulation is a claim 
separate and distinct from the claim previously and finally 
denied prior to the liberalizing regulation and may be 
reviewed on a de novo basis.  See Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), 
cert. denied, 513 U.S. 810 (1994).  The regulation change, 
located at 38 C.F.R. 3.309(c), was published in July 1994 and 
made effective August 24, 1993.  See 59 Fed. Reg. 35,464 
(July 12, 1994).  The August 1993 amendment added the 
following: "[f]or the purposes of this section, the term 
beriberi heart disease includes ischemic heart disease in a 
former POW who had experienced localized edema during 
captivity."  Since ischemic heart disease has been added to 
the diseases for which a former POW is entitled to 
presumptive service connection, it creates a new basis of 
entitlement and the issue is before the Board on a de novo 
basis.  

The merits of the service connection claims on appeal are 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  In a final decision dated in March 1991, the Board denied 
service connection for osteoarthritis. 

2.  Evidence added to the record since the prior final denial 
is neither cumulative nor redundant of the evidence of record 
at the time of the Board's March 1991 denial and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for osteoarthritis 
of the shoulder and knees.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim to reopen a claim of 
entitlement to service connection for osteoarthritis of the 
shoulder and knees now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for osteoarthritis of the 
shoulder and knees is completely favorable and, in that 
regard, no further action is required to comply with the VCAA 
and the implementing regulations.  Board consideration of the 
merits of the service connection issue is deferred, however, 
pending additionally indicated action consistent with the 
VCAA.  

II.  Reopening the Claim of Service Connection for 
Osteoarthritis of the Shoulder and the Knees

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  Service connection may be established 
under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period under 38 C.F.R. § 3.307 and 
(ii) present manifestations of the same chronic disease, or 
(b) when a chronic disease is not present during service, 
evidence of continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

A presumption of service connection is warranted for certain 
diseases, including post-traumatic osteoarthritis, if they 
are manifest to a degree of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service even though there is no record of such disease 
during service, if the veteran is a former POW and was 
interned for not less than 30 days.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307,  3.309(c).  The factual basis may be 
established by medical evidence, competent lay evidence or 
both.  Medical evidence should set forth the physical 
findings and symptomatology elicited by examination.  
38 C.F.R. § 3.307(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends that he has osteoarthritis as a result 
of his experiences as a POW during World War II.  In a final 
decision dated in March 1991, see 38 U.S.C. § 4004(b) (1988); 
38 C.F.R. § 19.104 (1990), the Board denied service 
connection for osteoarthritis, finding that the evidence 
showed that the veteran's osteoarthritis was degenerative in 
nature and was not incurred or aggravated during active 
service or manifested to a degree of 10 percent or more 
within the one-year presumptive period after discharge.  The 
Board noted that medical evidence, to include a May 1950 
private medical certificate and VA examinations dated in 
August 1967 and May 1979, failed to reveal complaints or 
findings of osteoarthritis in any joints until a VA POW 
protocol examination conducted in March and April 1990.  At 
that time, X-rays of the lumbar spine, pelvis, knees, and 
hands showed degenerative arthritis in the joints.  

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply to claims to reopen received on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran filed his claim to reopen in November 
2001, the definition of new and material evidence effective 
August 29, 2001, found at 38 C.F.R. § 3.156(a) (2003), 
applies in this case.  Such provides that, 

[n]ew evidence means existing evidence not 
previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by 
itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim.  

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final March 1991 Board 
decision.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the Board's 1991 final decision, a medical 
certification indicating that Dr. Deloria examined and/or 
treated the veteran for traumatic osteoarthritis in November 
2003.  Dr. Deloria noted that the veteran's traumatic 
osteoarthritis was 75 percent disabling.  Based on the above, 
the Board concludes that the evidence received since the 
Board's March 1991 decision is new in that it was not 
previously of record and that it is material because it is 
not cumulative and redundant of the evidence of record at the 
time of the 1991 denial.  The Board observes that the new 
evidence offers a possibility of substantiating the veteran's 
service connection claim through statutory presumptions 
applicable to former POWs.  Accordingly, the veteran's claim 
of entitlement to service connection for osteoarthritis of 
the shoulder and knees is reopened.  38 U.S.C.A. § 5108.


ORDER

The application to reopen a claim of entitlement to service 
connection for osteoarthritis of the shoulder and knees is 
granted.


REMAND

The veteran contends that he has osteoarthritis and ischemic 
heart disease as a result of his experiences as a POW during 
World War II.  

Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim, to include obtaining records in the 
custody of a Federal department or agency, such as military 
records, including service medical records.  VA will end its 
efforts to obtain these records only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  

In this case, the claims file does not contain the veteran's 
service medical records.  Such records are important to 
determine whether, under the regulations pertaining to 
presumptive service connection for ischemic heart disease for 
former POWs, the veteran experienced localized edema during 
captivity.  38 C.F.R. § 3.309(c).  The Board observes that in 
April 1950, the RO requested information pertaining to the 
veteran from the Army.  Thereafter, the Army provided such 
information and indicated that, if made, the veteran's record 
of physical examination at entrance was lost or destroyed as 
a result of the war.  Also, it was noted that the veteran's 
records of physical examination on return to military control 
and at discharge were not available.  However, it does not 
appear that there were further attempts to obtain the 
veteran's service medical records from any source, to include 
the National Personnel Records Center (NPRC).  Therefore, the 
RO should attempt to obtain from the NPRC, or any alternate 
source, the veteran's service medical records.  If the RO is 
unable to obtain these records, the RO should attempt to 
reconstruct the veteran's service medical records.

In regard to the issue of service connection for 
osteoarthritis, the Board reopened this claim on the basis of 
a statement made by Dr. Deloria.  The Board observes that 
there are no treatment or clinical records from Dr. Deloria 
contained in the claims file.  As indicated in the Decision 
section, medical evidence submitted in support of a 
presumptive service connection claim should set forth the 
physical findings and symptomatology elicited by examination.  
38 C.F.R. § 3.307(b).  Therefore, a remand is necessary to 
obtain Dr. Deloria's medical records pertaining to her 
diagnosis of post-traumatic arthritis.  Also, a November 2001 
medical certificate signed by Dr. Chua-Balmadrid indicated 
that the veteran was treated for osteoarthritis of the 
shoulder and knee joints.  Such records are not contained in 
the claims file and should be obtained.  On a June 2002 
Authorization and Consent form, the veteran indicated 
treatment for osteoarthritis at Virac Medical Clinic.  
Thereafter, the RO requested the records and received no 
response.  The June 2003 statement of the case indicated that 
a second request was not sent because the certification only 
showed treatment for osteoarthritis with no indication that 
it was post-traumatic in nature.  However, the Board finds 
that, while on remand, another attempt to obtain these 
records should made.  Additionally, any other outstanding 
records of relevant medical treatment for either 
osteoarthritis or ischemic heart disease should be obtained 
for consideration.

The duty to assist under VCAA includes providing the veteran 
with a medical examination or obtaining a medical opinion 
when VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4)(i).  Specific to the veteran's claim 
for service connection for osteoarthritis, there is 
conflicting medical evidence of record regarding whether the 
veteran has a diagnosis of degenerative osteoarthritis or 
post-traumatic osteoarthritis.  Thus, the Board finds that a 
medical examination needs to be obtained before deciding this 
claim on the merits.   



Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his service 
connection claims, and indicating whether 
the veteran should submit such evidence 
or whether VA will obtain and associate 
such evidence with the claims file.  The 
veteran should be requested to submit all 
evidence in his possession pertinent to 
the appeal.  

2.  The RO should request the veteran's 
service medical records from NPRC, to 
include from alternate sources or via 
reconstruction.  A response, negative or 
positive should be documented in the 
claims file.  Requests must continue 
until the RO determines that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.  

3.  The veteran should be requested to 
identify all current and past VA and non-
VA medical providers who have examined or 
treated him for osteoarthritis and 
ischemic heart disease.  The RO should 
take the appropriate steps to obtain 
identified records, including records 
from Dr. Deloria, Dr. Chua-Balmadrid, and 
Virac Medical Clinic, not already 
associated with the claims file.  
A response, negative or positive, should 
be associated with the claims file.  

4.  In regard to the veteran's claim for 
osteoarthritis, after the above has been 
accomplished, to the extent possible, the 
RO should make arrangements for the 
veteran to be afforded a VA examination 
by a physician with the appropriate 
expertise to determine the nature of the 
veteran's osteoarthritis.  The claims 
file must be made available to, and 
reviewed by, the examiner.  Any and all 
indicated evaluations, studies, and 
tests, to include X-rays, deemed 
necessary by the examiner should be 
conducted.  The examining physician 
should set forth the veteran's current 
diagnosis(es) and state whether the 
veteran has degenerative osteoarthritis 
or post-traumatic osteoarthritis.  A 
complete rationale for any opinion 
expressed must be provided.  

5.  In regard to the veteran's claim for 
ischemic heart disease, the RO should 
conduct any additionally-indicated 
development, to include affording the 
veteran any contemporary examinations 
deemed necessary for the appropriate 
adjudication of the claim.

6.  After completing the above, the 
veteran's service connection claims 
should be re-adjudicated, based on the 
entirety of the evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



